Order entered July 3, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01494-CR

                              TROY CRAWFORD, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. F12-59387

                                        ORDER
      Appellant’s July 1, 2014 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to July 11, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE